 

Exhibit 10.2

 

FORM OF LEAK-OUT AGREEMENT

 

THIS LEAK-OUT AGREEMENT (this “Agreement”) is made and entered into as of August
__, 2020, by and among U.S. Gold Corp. (the “Parent”) and the undersigned
stockholder (the “Stockholder”).

 

RECITALS

 

A. WHEREAS, Parent, Gold King Acquisition Corp., a wholly-owned subsidiary of
Parent (“Merger Sub”) and Northern Panther Resources Corporation (the “Company”)
are concurrently entering into an agreement and plan of merger, dated as of the
date hereof (as amended from time to time, the “Merger Agreement”), pursuant to
which Merger Sub shall be merged with and into Company, with Company continuing
as the surviving corporation thereafter (the “Merger”) and continuing its
existence as a wholly-owned subsidiary of Parent;

 

B. WHEREAS, the Merger was consummated simultaneously with the execution of the
Merger Agreement;

 

C. WHEREAS, as an inducement to enter into the Merger Agreement, and as one of
the conditions to the consummation of the Merger, the Stockholder has agreed to
enter into this Agreement; and

 

D. WHEREAS, the Stockholder was a former stockholder of the Company and has
received as consideration for the Merger shares of Parent Common Stock (as
defined in the Merger Agreement) and/or shares of Parent Preferred Stock (as
defined in the Merger Agreement), which are convertible into shares of Parent
Common Stock (the Parent Common Stock received pursuant to the Merger together
with any shares of Parent Common Stock that may be issued upon conversion of the
Parent Preferred Stock received pursuant to the Merger, the “Merger Shares”);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings given such terms in the Merger Agreement.

 

2. Representations and Warranties of Stockholder. Stockholder represents and
warrants to the Company:

 

(a) The Stockholder is a natural person, corporation, limited partnership,
limited liability company, or limited company. If Stockholder is a corporation,
limited partnership, limited liability company, or limited company, Stockholder
is an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is incorporated, organized or constituted.
The Stockholder has all necessary power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby by the Stockholder have been duly authorized by
all necessary action on the part of the Stockholder and no other proceedings on
the part of the Stockholder are necessary to authorize this Agreement, or to
consummate the transactions contemplated hereby.

 

 

 

 

(b) This Agreement has been duly executed and delivered by the Stockholder and
constitutes a valid and binding obligation of the Stockholder, enforceable
against the Stockholder in accordance with its terms, except to the extent such
enforcement is limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar legal requirements of general
applicability relating to or affecting creditors’ rights and by general
equitable principles.

 

(c) The execution and delivery of this Agreement and the performance by the
Stockholder of the covenants and obligations hereunder will not result in any
breach or violation of or be in conflict with or constitute a default under any
term of any agreement, judgment, injunction, order, decree, law, regulation or
arrangement to which such the Stockholder is a party or by which the Stockholder
(or any of his, her, or its assets) is bound.

 

3. Leak-Out. For so long as the Stockholder owns any Merger Shares, she, he or
it will not, directly or indirectly, without the prior written consent of the
Parent:

 

(a) sell any Merger Shares on the Nasdaq Capital Market or securities exchange
or trading market where the Merger Shares are traded (the “Trading Market”) in
excess of 10% of the daily trading volume for the Parent Common Stock on the
Trading Market on such trading day; and

 

(b) otherwise sell, grant an option for the purchase or sale of, transfer,
pledge, assign, hypothecate, distribute or otherwise encumber or dispose of any
Merger Shares or any beneficial interest therein (collectively a “Transfer”),
unless, as a precondition to such Transfer, the transferee agrees in writing to
be subject to the terms of this Agreement with respect to the Merger Shares
subject to the Transfer as if such transferee had been originally named as the
Stockholder under this Agreement.

 

4. Miscellaneous Provisions.

 

(a) Amendments, Modifications and Waivers. No amendment, modification or waiver
in respect of this Agreement shall be effective against any party unless it
shall be in writing and signed by the Stockholder and the Parent.

 

(b) Entire Agreement. This Agreement constitutes the entire agreement among the
parties to this Agreement and supersedes all other prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.

 

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to any
applicable principles of conflicts of law thereof. The parties submit to the
exclusive jurisdiction of the state and federal courts located in Las Vegas,
Nevada for any action, dispute or proceeding arising out of this Agreement.

 

(d) Assignment and Successors. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto, their
respective successor and permitted assigns. This Agreement and all the
provisions hereof may not be assigned by the Stockholder or the Parent without
the prior written consent of the other party; provided, however, this Agreement
shall be binding on the transferee of any Transfer of Merger Shares.

 

2

 

 

(e) No Third Party Rights. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person (other than the parties hereto) any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

(g) Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

(h) Specific Performance; Injunctive Relief. The Stockholder acknowledges that
the Parent may be irreparably harmed and that there may be no adequate remedy at
law for a breach of any of the covenants or agreements of the Stockholder set
forth in this Agreement. Therefore, the Stockholder hereby agrees that, in
addition to any other remedies that may be available to the Parent upon any such
breach, the Parent shall have the right to seek specific performance, injunctive
relief or any other remedies available to such party at law or in equity.

 

(i) Notices. All notices, consents, requests, claims, demands and other
communications under this Agreement shall be in writing (which shall include
communications by e-mail) and shall be delivered (a) in person or by courier or
overnight service, or (b) by e-mail with a copy delivered as provided in clause
(a):

 

If to the Parent:

 

U.S. Gold Corp.

1910 E. Idaho Street, Suite 102-Box 604

Elko, NV 89801

Attention: Edward Karr, Chief Executive Officer

E-mail: ek@usgoldcorp.gold

 

If to a Stockholder:

 

At the address and email of the Stockholder set out

under its signature on the signature page hereof

 

or to such other address as the parties hereto may designate in writing to the
other in accordance with this Section 4(i). Any party may change the address to
which notices are to be sent by giving written notice of such change of address
to the other parties in the manner above provided for giving notice. If
delivered personally or by courier, the date on which the notice, request,
instruction or document is delivered shall be the date on which such delivery is
made and if delivered by e-mail transmission or mail as aforesaid, the date on
which such notice, request, instruction or document is received shall be the
date of delivery.

 

(j) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same instrument, and shall become effective when counterparts have been
signed by each of the parties and delivered to the other parties; it being
understood that all parties need not sign the same counterpart. Transmission of
an executed signature page by e-mail or other electronic means is as effective
as a manually executed counterpart of this Agreement.

 

(k) Headings. The headings contained in this Agreement are for the convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.

 

[Signatures on the Following Page]

 

3

 

 

IN WITNESS WHEREOF, the parties have executed this Leak-Out Agreement as of the
date first written above.

 

  PARENT:         U.S. GOLD CORP.                 By:     Name:      Title:

 

[Signature Page to Leak-Out Agreement]

 

 

 

IN WITNESS WHEREOF, the parties have executed this Leak-Out Agreement as of the
date first written above.

 

  STOCKHOLDER:                                 [________________]         By:  
  Name:     Title:     Address:                 Email:  

 

[Signature Page to Leak-Out Agreement]

 

 